*467OPINION.
GREEN:
The respondent’s computation of net income and tax, set forth in the findings of fact, is somewhat confusing. It becomes clearer ivith the following explanation-:
The item “ Net income disclosed by the return, $61,632.12,” was, by the respondent, divided into two parts. The item “As corrected, $21,331.92 ” is that portion - of the net income returned which he attributed to partnership income for 1922. The item “ Net adjustment, $40,300.20 ” is the portion of the net income returned which, with some adjustment that we do not understand, he attributed to partnership income for 1921.
The petitioner’s contention with respect to the first issue is the same as that made by Theodore Schilling, 3 B. T. A. 936, in which case the respondent’s determination was approved. What we said there is controlling here. Cf. Walter A. DeCamp, 6 B. T. A. 897, and J. W. Bowman, 8 B. T. A. 526.
The second issue must also be decided adversely to the petitioner, on the grounds of our decisions in R. C. Musser, 3 B. T. A. 498; Geo. E. Hamilton, 6 B. T. A. 240; A. Eisenberg, 11 B. T. A. 574; and Geo. M. Cohan, 11 B. T. A. 743.

Judgment will he entered under Bule 50.